--------------------------------------------------------------------------------



 
Exhibit 10.2
 




FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


               This First Amendment ("Amendment") is made and entered into
effective as of February 22, 2008 (the "Effective Date") to the Employment
Agreement referenced below by and between Sequiam Corporation and Subsidiaries
("Company" or "Employer"), and Chris Barrow, an individual ("Employee")
(together the "Parties").
RECITALS


               WHEREAS, the Parties had entered into that certain Employment
Agreement on October 15, 2008 (the "Original Agreement"); and


               WHEREAS, the Parties now want to amend the Original Agreement to
make such changes as are specifically covered herein and as specifically
identified in italics.


AGREEMENT


               NOW, THEREFORE, for good and valuable consideration, and in
consideration of the mutual covenants and conditions herein set forth, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


        Section 1.2 is hereby deleted and revised to read in its entirety as
follows:


1.2 Duties of Executive. During the Term of Employment under this Agreement, the
Executive shall serve as the President and Chief Executive Officer (“CEO”) of
the Company, shall faithfully and diligently perform all services as may be
assigned to him by the Board of Directors, and shall exercise such power and
authority as may from time to time be delegated to him by the Board of
Directors. The Executive shall devote his full time and attention to the
business and affairs of the Company, render such services to the best of his
ability, and use his reasonable best efforts to promote the interests of the
Company. Notwithstanding the foregoing or any other provision of this Agreement,
it shall not be a breach or violation of this Agreement for the Executive to (i)
serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions, or
(iii) manage personal investments, so long as such activities do not
significantly interfere with or significantly detract from the performance of
the Executive’s responsibilities to the Company in accordance with this
Agreement.


Except as set forth in this Amendment, the Original Agreement shall remain in
full force and effect and references in the Original Agreement to "this
Agreement", "hereunder", "herein", "hereof", and words of like effect shall mean
the Original Agreement as so amended by this Amendment.


This Amendment may be executed in one or more counterparts and/or by facsimile,
each of which shall be deemed an original and all of which signed counterparts,
taken together, shall constitute one instrument.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date referenced above.


Employee
Sequiam Corporation
By: /s/ Chris Barrow
By: /s/ Bob Aoki
Name: Chris Barrow
Name:  Bob Aoki
 
Chairman Compensation Committee
     
Sequiam Biometrics, Inc.
 
By: /s/ Mark Mroczkowski
 
Name: Mark Mroczkowski
 
Secretary
     
Sequiam Biometrics (PTY) Ltd.
 
By: /s/ Mark Mroczkowski
 
Name: Mark Mroczkowski
 
Director
     
Sequiam East, Inc.
 
By: /s/ Mark Mroczkowski
 
Name: Mark Mroczkowski
 
Director
